588 S.W.2d 592 (1979)
Ex parte John Alvin McNEIL.
No. 54451.
Court of Criminal Appeals of Texas, En Banc.
October 24, 1979.
Robert Huttash, State's Atty., Austin, for the State.
Before the Court en banc.

OPINION
DALLY, Judge.
The petitioner now has pending in the United States District Court for the Southern District of Texas in Civil Action No. *593 H-79-393 styled John Alvin McNeil, Petitioner v. W. J. Estelle, Jr., Director, Texas Department of Corrections, Respondent, an application for writ of habeas corpus seeking the same relief that he seeks here. Since that court has entertained and retained jurisdiction of the matter we dismiss this application as we did in Ex parte Powers, 487 S.W.2d 101 (Tex.Cr.App.1972) and Ex parte Green, 548 S.W.2d 914 (Tex.Cr. App.1977). See also Galtieri v. Wainwright, 582 F.2d 348 (5th Cir. 1978).
It is so ordered.